Citation Nr: 0115162	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  00-23 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Waiver of recovery of an overpayment of an apportioned share 
of the veteran's Department of Veterans Affairs (VA) 
compensation benefits in the calculated amount of $315.00.



ATTORNEY FOR THE BOARD

J. W. Engle, Counsel



INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1968.  The veteran died in May 2000 and the appellant 
is the veteran's former wife.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision dated in October 2000 by 
the Committee on Waivers and Compromises (COWC) of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire.



FINDINGS OF FACT

1. In January 1999, the RO granted the appellant an 
apportionment of the veteran's compensation benefits in 
the amount of $114.00 per month effective from November 
1998 and $115.00 per month effective from December 1998.

2. In April 1999, the RO increased the appellant's 
apportionment to $315.00 per month effective from March 1, 
1999.

3. The appellant was notified of the increased apportionment 
in June 1999.

4. A Report of Contact dated on August 5, 1999, reflects the 
appellant's confusion regarding her entitlement to 
continued apportioned benefits after her divorce.

5. The appellant was notified on August 18 and again on 
August 23, 1999, that her apportioned benefits were 
terminated effective from July 1, 1999, due to her divorce 
from the veteran and that this action would create an 
overpayment.  She was further notified that she would 
receive a separate letter from the Debt Management Center 
(DMC) explaining the debt.

6. Documentation within the claims file indicates that DMC 
sent a demand letter to the appellant on September 30, 
1999.  However, a copy of that demand letter is not of 
record and it is unclear what notice was provided to the 
appellant regarding her obligation to submit a request for 
waiver of the debt within 180 days of the date of the 
demand letter.

7. On April 17, 2000, the appellant's treating physician 
submitted a request for waiver of recovery of the 
outstanding indebtedness.  It was noted that the appellant 
was being treated for diabetes, degenerative joint disease 
as well as emotional problems.

8. In her VA Form 9, Substantive Appeal received by VA in 
November 2000, the appellant indicated that during the 
time period in question she essentially was unable to file 
a timely request for waiver due to her divorce proceedings 
requiring frequent court appearances until January 2000 
and that she was under treatment for depression.

9. The above findings reflect that the delay in the request 
for waiver of recovery of the outstanding indebtedness was 
due to circumstances beyond the appellant's control.

10. There is no evidence of fraud, misrepresentation or bad 
faith and the record reflects that the appellant has 
serious medical problems and is financially destitute. 

11. Recovery of the indebtedness of $315.00 would result in 
undue financial hardship.


CONCLUSION OF LAW

The request for waiver of recovery is deemed to have been 
timely filed; recovery of the overpayment of an apportioned 
share of the veteran's compensation benefits is against the 
standard of equity and good conscience.  38 U.S.C.A. § 5302 
(West 1991); 38 C.F.R. §§ 1.963(a), 1.965(a) (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that 38 U.S.C.A. § 5302(a) 
provides that recovery of a debt will be waived if recovery 
of such debt would be against equity and good conscience, so 
long as "...an application for relief is made within 180 
days from the date of notification of the indebtedness...or 
within such longer period as...is reasonable in a case in 
which the payee demonstrates ...that such notification was 
not actually received by such payee within a reasonable 
period after such date...."  Similarly, the Code of Federal 
Regulations, at 38 C.F.R. § 1.963(b)(2), provides that, 
generally, where a notice of indebtedness is issued on or 
after April 1, 1983, "...[a] request for waiver of [such] an 
indebtedness shall only be considered...if made within 180 
days following the date [that the] notice of indebtedness 
[was] issued."  If, however, an individual requesting waiver 
"demonstrat[es]...that, as a result of an error by either 
the Department of Veterans Affairs or the postal authorities, 
or due to other circumstances beyond the debtor's control, 
there was a delay in his or her receipt of the notification 
of indebtedness beyond the time customarily required for 
mailing..., the 180 day period may be extended."  In such 
exceptional cases, "...the 180 day period [is to] be 
computed from the date of the requester's actual receipt of 
the notice of indebtedness."  See id.

After careful review of the record in this case, the Board 
concludes that this is an exceptional case which requires 
extension of the 180 day period for the request for a waiver, 
as provided above.  The totality of circumstances as 
reflected by the record demonstrate that the appellant's 17 
day delay in submitting the request for waiver was beyond her 
control and to mechanically apply the 180 day rule in such a 
case would result in adverse consequences beyond the intent 
of the applicable law and regulations.  Moreover, a favorable 
decision in this regard would obviate the need to remand this 
case to procure obtaining a copy of the letter notifying her 
of time limits for requesting waiver.

The record reflects that in January 1999, the RO granted the 
appellant an apportionment of the veteran's compensation 
benefits.  Shortly thereafter, and pursuant to her request 
dated in February 1999, the RO, in April 1999 increased her 
apportionment to $315.00 per month effective from March 1, 
1999.  The appellant was notified of the increased 
apportionment in June 1999.  During this time period, the 
appellant was involved in divorce proceedings, which were 
finalized by Superior Court Order, effective June 9, 1999.  A 
Report of Contact dated on August 5, 1999, reflects the 
appellant's confusion regarding her entitlement to continued 
apportioned benefits.  She indicated that it was her 
impression that a portion of her support payments would come 
directly from the veteran's compensation benefits.  It was 
noted that she was informed there were no benefits for her 
once she was divorced from the veteran.  

The appellant was notified on August 18 and again on August 
23, 1999, that her apportioned benefits were terminated 
effective from July 1, 1999, due to her divorce from the 
veteran and that this action would create an overpayment.  
She was further notified that she would receive a separate 
letter from the Debt Management Center (DMC) explaining the 
debt.

Documentation within the claims file indicates that DMC sent 
a demand letter to the appellant on September 30, 1999.  
However, a copy of that demand letter is not of record and it 
is unclear what notice was provided to the appellant 
regarding her obligation to submit a request for waiver of 
the debt within 180 days of the date of the demand letter.  
On April 17, 2000, the appellant's treating physician 
submitted a request for waiver of the outstanding 
indebtedness.  It was noted that the appellant was 
financially destitute and unable to pay the outstanding 
indebtedness.  It was further noted that the appellant was 
under his care for diabetes, degenerative joint disease as 
well as emotional problems.

In her VA Form 9, Substantive Appeal dated in November 2000, 
the appellant indicated that during the time period in 
question she essentially was unable to file a timely request 
for waiver due to her divorce proceedings requiring frequent 
court appearances until January 2000.  She further noted that 
she was under treatment for depression which included 
medication and that she did not remember being told she had 
180 days to request a waiver.  

During the timeframe in question, a period spanning 
approximately 9 months, the appellant began receiving an 
apportioned share of her husband's compensation, the amount 
of compensation was increased, she divorced her husband, her 
apportioned benefits were terminated and an overpayment was 
created.  To further complicate matters, the appellant was 
reported by her private physician to be under treatment for 
"emotional problems" and she reported she was taking 
tranquilizers.  Significantly, she reported that she did not 
remember being told that she had 180 days to request a waiver 
and the evidence of record, including the somewhat cryptic 
reports from the DMC, does not confirm that she received this 
critical notice.  However, notwithstanding these 
extraordinary circumstances, she submitted her request, via 
her treating physician, only 17 days after the expiration of 
the 180-day time period.  As noted above, the Board finds 
that the record, in absence of evidence confirming notice of 
the 180 day time limit to the appellant, supports the 
conclusion that the 17 delay in submitting the request for a 
waiver was simply beyond her control.  Accordingly, the 
request for waiver of recovery of the outstanding 
indebtedness is deemed to have been timely filed. 

While due process would generally require a remand back to 
the COWC for adjudication of the appellant's claim pursuant 
to the principles of equity and good conscience, in view of 
the nature of the proceedings above and the fact that the 
cost to return this case to the RO would far exceed any 
potential return on the outstanding indebtedness of $315.00, 
the Board will proceed with adjudication of the appellant's 
request for waiver of recovery of the outstanding 
indebtedness.

Before proceeding to discuss the merits of the appellant's 
appeal, it is useful to address briefly certain laws and 
regulations that govern the adjudication of requests for 
waiver of the recovery of an overpayment.  In this regard, 
the Board notes that the provisions of 38 U.S.C.A. § 5302 (c) 
prohibit the waiver of recovery of a debt where "...there 
exists in connection with the claim for such waiver an 
indication of fraud, misrepresentation, or bad faith on the 
part of the person or persons having an interest in obtaining 
[the] waiver...."  Similarly, 38 C.F.R. § 1.965(b) provides 
that the granting of a waiver will be precluded upon a 
finding of "(1) fraud or misrepresentation of a material 
fact, (2) bad faith, or (3) lack of good faith."  A debtor's 
conduct is deemed to constitute "...bad faith if such 
conduct, although not undertaken with actual fraudulent 
intent, is undertaken with intent to seek an unfair 
advantage, with knowledge of the likely consequences, and 
results in a loss to the government."  A debtor exhibits 
"lack of good faith" where his conduct shows an 
"...[a]bsence of an honest intention to abstain from taking 
unfair advantage of the...Government."  The Board also notes 
that, pursuant to 38 C.F.R. § 1.962(b), any 
"misrepresentation of a material fact" must be "more than 
non-willful or mere inadvertence."

If a debtor's conduct is deemed not to have constituted 
either "fraud," "misrepresentation of a material fact," 
"bad faith," or "lack of good faith," such debtor's 
request for waiver will be evaluated in light of the 
principles of "equity and good conscience" which are set 
forth at 38 C.F.R. § 1.965(a).  In applying the "equity and 
good conscience" standard to an individual case, several 
factors are to be considered by the decision-maker.  Among 
these are (1) whether actions of the debtor contributed to 
the creation of the debt, (2) whether collection would 
deprive the debtor or the debtor's family of basic 
necessities, (3) whether recovery of the debt would nullify 
the objective for which benefits were intended, (4) whether 
failure to make restitution would result in unfair gain to 
the debtor, and (5) whether the debtor has changed position 
to his detriment due to his reliance upon the receipt of VA 
benefits.  Additionally, the decision-maker must conduct a 
"balancing of the faults," weighing the fault of the debtor 
against any fault attributable to VA.

The instant question, of course, is whether, in view of the 
legal and regulatory guidelines set forth above, the 
appellant is entitled to a waiver of recovery of her 
outstanding indebtedness. 

After review of the record, the Board concludes that there is 
no evidence of fraud, misrepresentation or bad faith on the 
part of the appellant such to bar waiver of recovery of the 
outstanding indebtedness.  Furthermore, upon consideration of 
the principles of equity and good conscience, and the fact 
that the record indicates that recovery of the outstanding 
indebtedness would result in financial hardship, the Board 
finds that entitlement to a waiver of recovery of the 
overpayment in the amount of $315.00 is warranted.  

When viewed in the context of this case, particularly that 
the appellant had received the benefits in question for less 
than one year and that she was involved in a divorce 
proceeding during this time which resulted in the creation of 
the overpayment, as well as her reported disabilities 
including depression, and that she has reported that she is 
unemployed, the Board cannot, in good conscience, come to the 
conclusion that she must repay the outstanding indebtedness.  
These mitigating circumstances are deemed to obviate any 
indication of fault on her part in the creation of this debt.  
Furthermore, the RO noted that the appellant was destitute 
and that her financial situation does not allow for 
recoupment, the Board agrees, and as such, recovery of the 
debt in such circumstances would result in undue financial 
hardship.  In addition, the Board believes that recovery of 
the outstanding indebtedness would defeat the purpose for 
which the benefits were intended.  Specifically, payment of 
this amount would most likely place the appellant in 
financial jeopardy, contrary to the intent of the legislation 
providing, at least in part, for the financial needs of 
dependent spouses.  Finally, in light of the above, the Board 
finds that the appellant has not been unjustly enriched in 
this case due to the de minimis nature of the outstanding 
debt.  (The doctrine of deminimis non curat lex provides that 
the law does not care for, or take notice of very small or 
trifling matters.)  See Black's Law Dictionary 388 (7th ed. 
1999).

Accordingly, in view of the above, the Board concludes that 
waiver of recovery of this overpayment is in order, based on 
the standard of equity and good conscience.  38 C.F.R. 
§§ 1.963(a), 1.965(a).





ORDER

The request for waiver of recovery of the overpayment is 
deemed to have been timely filed, and waiver of recovery of 
the outstanding indebtedness in the amount of $315.00 is 
granted.  The appeal is allowed.




		
	N. R. Robin
	Member, Board of Veterans' Appeals



 

